ON REHEARING.
SOMERVILLE, J.
(19) The appellants, complainant’s coadventurers, insist with much earnestness that *136the same rales as to pleading and proof must be applied to transactions and obligations between coadventurers as are applied to ordinary contractual obligations; that is to say, that, in order for complainant to show a right to share in the proceeds of the joint enterprise, he must allege and prove either that he has performed his full share of all the acts and services incident to the accomplishment of the enterprise, in accordance with the common agreement, or else that he stood at all times able, ready, and willing to do so. That rule, however, is applicable only to suits between parties to ordinary contracts, where the complainant’s obligations were precedent to or concurrent with those of the defendant. It cannot be justly applied, and we believe it has never been applied, to obligations arising out of partnerships or quasi partnerships, which are founded upon trust and confidence, and which, without some express stipulation, are not presumed to exact, as conditions precedent to the continuance of the relation'and the enjoyment of its fruits, the prompt and equal discharge, or readiness to discharge, by each partner or associate, of his various obligations concurrently with the occasion. For his defaults of duty a partner may be taxed with the loss he inflicts upon the business; and in grave cases the partnership may be dissolved by judicial decree; but it is not dissolved ipso facto.
As we have already noted, joint adventures are governed substantially by the laAvs of partnership; one difference to be noted here being that a dissolution for proper cause may be effected by his coadventurers against a defaulting associate without judicial decree.
It was in view of these considerations that we held that complainant makes out a prima facie case for re*137lief against these respondents by showing that he was a party to the adventure, and that, upon being informed of its accomplishment, and while the relation continued undissolved — as it presumptively did — he offered to bear his share of its burdens. A reconsideration of that holding confirms our confidence in its soundness and justice, and its harmony with the general principles of the law.